18-13648-smb         Doc 701       Filed 04/09/19 Entered 04/09/19 14:17:42                     Main Document
                                                 Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------x
                                                         :
 In re                                                   :      Chapter 11
                                                         :
 WAYPOINT LEASING                                        :      Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                  :
                                                         :      (Jointly Administered)
                   Debtors.                              :
 --------------------------------------------------------x

                                 ORDER PURSUANT TO 11 U.S.C.
                           § 1121(d) EXTENDING EXCLUSIVE PERIODS

                  Upon the Motion, dated March 25, 2019 (the “Motion”),1 of Waypoint Leasing

 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession

 (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

 pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”), for

 entry of an order extending the Debtors’ exclusive periods in which to file a chapter 11 plan

 (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive Solicitation

 Period,” and together with the Exclusive Filing Period, the “Exclusive Periods”), all as more

 fully described in the Motion; and the Court having jurisdiction to consider the Motion and the

 relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and Amended Standing

 Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the

 Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

 and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

 proper notice of the Motion having been provided, and it appearing that no other or further notice

 need be provided; and a hearing having been held to consider the relief requested in the Motion

 1
   Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in
 the Motion.
18-13648-smb       Doc 701      Filed 04/09/19 Entered 04/09/19 14:17:42              Main Document
                                              Pg 2 of 2


 (the “Hearing”); and upon the record of the Hearing and all of the proceedings had before the

 Court; and the Court having found and determined that the relief sought in the Motion is in the

 best interests of the Debtors, their estates, creditors, and all parties in interest, and that the legal

 and factual bases set forth in the Motion establish just cause for the relief granted herein; and

 after due deliberation and sufficient cause appearing therefor, it is

                 ORDERED that the Motion is granted as provided herein; and it is further

                 ORDERED that, pursuant to section 1121(d) of the Bankruptcy Code, the

 Debtors’ Exclusive Filing Period in which to file a chapter 11 plan is extended to and including

 May 9, 2019; and it is further

                 ORDERED that, pursuant to section 1121(d) of the Bankruptcy Code, the

 Debtors’ Exclusive Solicitation Period in which to solicit acceptances of their chapter 11 plan is

 extended to and including July 8, 2019; and it is further

                 ORDERED that the extensions of the Exclusive Periods granted herein are

 without prejudice to such further requests that may be made pursuant to section 1121(d) of the

 Bankruptcy Code by the Debtors or any party in interest, for cause shown, upon notice and a

 hearing; and it is further

                 ORDERED that this Court shall retain jurisdiction to hear and determine all

 matters arising from or related to this Order.

 Dated: April 9th, 2019
        New York, New York
                                                  /s/ STUART M. BERNSTEIN
                                                  HONORABLE STUART M. BERNSTEIN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                    2
